Citation Nr: 1535676	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  12-15 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for renal cell carcinoma, including as due to contaminated water exposure at Camp Lejeune.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from January 1975 to June 1976. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied service connection for right renal cell carcinoma. 

In June 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the record.

The Board has reviewed the Veteran's Veterans Benefits Management System (VBMS) electronic file as well as the files maintained in the Virtual VA system to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  The Veteran served on active duty at Camp Lejeune in North Carolina in 1975 and 1976, where two on-base water supply systems were contaminated.
 
2.  The evidence is in equipoise as to whether the Veteran's renal cell carcinoma that is attributable to exposure to contaminated water at Camp Lejeune.


CONCLUSION OF LAW

The criteria for entitlement to service connection for renal cell carcinoma, due to contaminated water exposure at Camp Lejeune, have been met.  38 U.S.C.A. §§ 1110, 1131, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a).  As the Board is granting the claim for service connection for renal cell carcinoma, the full benefit sought on appeal is being granted.  No additional discussion of the duty to notify and assist is necessary.

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In addition, service connection may be presumed for certain chronic diseases that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran contends that service connection is warranted for renal cell carcinoma, due to exposure to contaminated water while stationed at Camp Lejeune.  VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking contaminated water with volatile organic compounds (VOCs).  See Veterans Benefits Administration  (VBA) Fast Letter 11-03 (January 11, 2011).  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent. Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011).

Until scientific evidence shows otherwise, it will be assumed by VA that any given Veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  Id. at 6.

The National Academy of Sciences' National Research Council  (NRC) published its report, "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects," in 2009.  This report included a review of studies addressing exposure to TCE and PCE, as well as a mixture of the two, and a discussion of disease manifestations potentially associated with such exposure.  Fourteen diseases were identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure.  These include esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.  See VBA Training Letter 11-03 (Revised) (November 29, 2011), Appendix B.  The list of 14 diseases in this NRC report is not an exhaustive list, however.

The Board notes that VA has already conceded the Veteran's exposure to contaminated water due to his presence in Camp Lejeune in 1975 and 1976.  Service treatment records show he was treated at the Naval Hospital in Camp Lejeune in 1975 and 1976, and his DD Form 214 indicates that his separation from service occurred in June 1976 from Camp Lejeune.

The claims file contains several opinions regarding the relationship between the Veteran's renal cell carcinoma and his exposure to contaminated water at Camp Lejeune.  An October 2011 VA examiner, after reviewing various studies, found that the Veteran's diagnosed right renal cell carcinoma was less likely than not caused by or related to Camp Lejeune water exposure.  The rationale provided was that other potential risk factors for renal cell carcinoma for the Veteran included his occupational history with exposure to other related carcinogens, smoking history, obesity, hypertension, and cystic kidney disease.  

An April 2012 letter from the Veteran's private treating urologist, Dr. C.Y., indicated that the Veteran had been his patient since October 2011 for right side kidney cancer.  Dr. C.Y. indicated that he personally reviewed the Veteran's medical history and personally reviewed the history of events.  He stated that he was familiar with the Veteran's history, and examined the Veteran under his direct care following his cancer operation.  He stated that it was his opinion that it was more likely than not that the Veteran's condition, "at least as likely as not, caused renal cancer, caused by contaminated water at Camp Lejeune."  Dr. C.Y. provided another letter in October 2013, where he again reiterated that it was his opinion that the Veteran's cancer was at least as likely than not that the Veteran's condition was caused by his exposure to contaminated water at Camp Lejeune.  

In November 2013, a VA opinion was obtained from a VA subject matter expert.  The examiner reviewed the claims file and various medical literature, and opined that it was less likely than not that the Veteran's renal cell carcinoma was caused by the result of his exposure to contaminated water at Camp Lejeune.  The examiner noted that the Veteran was exposed to contaminated water for 13 months, and that in July 2011, a CT scan revealed a right renal mass approximately 35 years after service.  The examiner also noted that the Veteran had other potential risk factors for renal cell carcinoma including his age, occupational history as a commercial painter, smoking history, morbid obesity, hypertension, and cystic kidney disease.  

An October 2014 statement submitted by Dr. V.D.M., a psychiatrist and neurologist, noted that he had been treating the Veteran since 2007 for major depression.  He cited a February 2014 CDC report regarding water contamination at Camp Lejeune and the July 2012 Janey Ensminger Act.  He then stated that it was his opinion within medical certainty that the Veteran's renal carcinoma arose directly from his exposure to the carcinogenic chemicals which contaminated the water supply at Camp Lejeune. 

A November 2014 statement was submitted by Dr. E.G.S., the Veteran's treating  physician since 2010.  Dr. E.G.S. stated that after further review of the Veteran's medical history, it was noted that he was exposed to certain toxic chemicals while stationed in Camp Lejeune.  Dr. E.G.S. reviewed studies from the CDC, which indicated that extended exposure to certain toxic chemicals (e.g. Benzene, tetrachloroethylene, Vinyl chloride TCE, and PCE), similar to the ones found at Camp Lejeune likely increase the risk of developing renal cell carcinoma, and it was therefore her opinion that there was a high probability that the Veteran's renal cell carcinoma was a direct result of his military service at Camp Lejeune.    

The claims file also contains a February 2015 statement from Dr. J.G., one of the Veteran's physicians.  Dr. J.G. noted the Veteran's current condition, and then stated that while nobody knows the exact cause of renal cancer, the Veteran has indicated that he had exposure to water at Camp Lejeune, which has been indicated to be a possible cause of renal cell carcinoma.  Dr. J.G. also stated that it was his belief that nobody will be able to say for sure whether the water was the cause of the Veteran's renal cancer, but nobody could say that it was not.

Clearly, the opinions offered by the VA examiners and the private physicians are conflicting.  The Board notes that the October 2014 opinion was provided by Dr. V.D.M., the Veteran's psychiatrist.  However, Dr. C.Y., who provided the April 2012 and October 2013 opinions was the Veteran's urologist, and Dr. E.G.S., who provided the November 2014 opinion, was the Veteran's treating physician.  The opinions provided by both doctors included knowledge and review of the Veteran's medical history, examinations of the Veteran, and review of relevant medical literature.  

Additionally, the rationales provided for the negative opinions from the October 2011 VA examiner and the December 2013 subject matter expert are not entirely adequate.  The October 2011 VA examiner's rationale was only that the Veteran had other potential risk factors for renal cell carcinoma.  The examiner did not state, and the VA does not recognize, that the presence of such risk factors alone excludes the Veteran from service connection for renal cell carcinoma.  Also, the VA examiner did not exclude the Veteran's exposure to contaminated water in service as being a cause of the Veteran's renal cell carcinoma.  Similarly, the December 2013 VA subject matter expert also focused on the fact that the Veteran had other potential risk factors for renal cell carcinoma, and only added that the Veteran was exposed to contaminated water for 13 months and that a renal mass was discovered approximately 35 years after service.  And while the December 2013 subject matter expert's report listed the April 2012 positive opinion from Dr. C.Y., the evidence was not considered in the rationale. 

Therefore, upon careful review, the Board finds that the positive evidence and negative evidence, taken together, at the very least place the evidence in equipoise as to whether the Veteran's renal cell carcinoma is due to exposure to contaminated water at Camp Lejeune during service.  A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Consequently, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted.  

ORDER

Service connection for renal cell carcinoma is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


